Judgment, Supreme Court, New York County (Ronald A. Zweibel, J., on speedy trial motion; Eduardo Padro, J., at jury trial and sentence), rendered December 12, 2005, convicting defendant, of petit larceny, criminal possession of stolen property in the *461fifth degree and resisting arrest, and sentencing him to an aggregate term of one year and 45 days, unanimously affirmed.
The court properly denied defendant’s speedy trial motion. The court properly excluded the 28-day adjournment following the decision on defendant’s omnibus motion, as a reasonable period for the People to prepare for trial in what was originally a robbery case (see e.g. People v Rowe, 227 AD2d 212, 213 [1996], lv denied 88 NY2d 993 [1996]; People v Chambers, 226 AD2d 284 [1996], lv denied 88 NY2d 981 [1996]). We have considered and rejected defendant’s remaining arguments. Concur—Lippman, P.J., Friedman, Sullivan, Gonzalez and Catterson, JJ.